Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1; and 11 Zhao et al. (US 2019/0307168) and Liu (US 10582728) are the closest prior art of record regard to the instant invention. However, neither Zhao nor Liu teach: “wherein the atomizing portion comprises an organic cotton, a heating wire, an atomizing frame, and an atomizing cover; the atomizing frame defines a first inner hole, and the atomizing cover defines a second inner hole, wherein a part of the organic cotton surrounds the heating wire and the part of the organic cotton and the heating wire are received in the first inner holes, and another part of the organic cotton surrounds an outer wall of the atomizing frame and the another part of the organic cotton and the atomizing frame are received in the second inner holes, and wherein the separable portion is mounted to the atomizing cover and abuts against the organic cotton”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 1; and 11. These limitations, in combination with the remaining limitations of claims 1; and 11, are neither taught nor suggested by the prior art of record, therefore claims 1; and 11 are allowable.
Claims 3-10 and 13-20 are respectively dependent on claims 1; and 11 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831